Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of the independent claims is withdrawn in view of the newly discovered reference(s) to US 2015/0230102 A1 to KANG and US 7,342,912 B1 to KERR.  Rejections based on the newly cited reference(s) follow. 

Terminal Disclaimer
The terminal disclaimer filed on November 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10743224 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s most recent arguments are directed to the newly amended portions of the claims which are addressed in the rejection below. 
The double patenting rejection has been withdrawn due to the acceptance of the terminal disclaimer as stated above.

Response to Amendment
The amendment filed December 16, 2021 has been entered and fully considered.  Claims 1-20 are pending. The amendment is fully supported by the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 describes determine a channel state by measuring the reference signal during a period in which a weight set used by the base station does not change by a predetermined degree or more. 
Claim 3 discloses wherein the circuitry is further configured to determine whether a predetermined condition related to a variation over time of the weight set used by the base station is satisfied. In reviewing paragraphs 0083, 0084, 0086, and 0088 of the specification as originally filed, the condition related to a variation over time of the weight sets is defined as the reference signal during a period in which a weight set used by the base station does not change by a predetermined degree or more. In a different embodiment, the use condition is that the use condition is a condition that a use frequency of all of the weight sets for beamforming by the base station be equal to or greater than the5 predetermined frequency (see paragraphs 0103 and 0104).

Claim 15 is rejected for the same reasons because it has similar limitations.
Claims 4-8 and 16-19 are also rejected because they depend from a claim that is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0230102 A1 to KANG et al. in view of US 7342912 B1 to KERR et al., and further in view of US 2010/0291931 A1 to SUEMITSU et al.
Regarding Claim 1, Kang discloses A device configured to operate in a communication system including a base station configured to communicate with a terminal device, the device comprising: 
circuitry configured to receive a reference signal from the base station (para 0087 -- reference signal); 
determine a channel state by measuring the reference signal (para 0089 -- channel state determined using reference signal); and 
cell selection or cell reselection for the terminal device based on the channel state (para 0098 -- reference signal CSI-RS is used for channel and handover measurement).
Although Kang does not specifically disclose measuring the reference signal during a period in which a weight set used by the base station does not change by a predetermined degree or more, these limitations are considered obvious over Kerr. In particular, Kerr discloses measuring the reference signal during a period in which a weight set used by the base station does not change by a predetermined degree or more (col 5, ln 15-20 -- optimizes signal based on pilot signal transmitted so that the signal is less than X degrees Y percent of the time (i.e. certain degree X during Y period)).
(Kerr, col 5, ln 15-27).
Although neither Kang nor Kerr specifically disclose performing the cell selection, these limitations are considered obvious over Suemitsu, which discloses cell selection or reselection (Figs 1, 2 -- handover instruction).
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the device of Kang and Kerr to include performing cell selection as disclosed by Suemitsu, because such limitations are notoriously well known in the art and commonly used to have a different cell or base station provide service to a mobile phone, in order to provide continuous service to terminals when the first cell / base station is unavailable.
Claims 13 and 20 are rejected for the same reason as claim 1 because they include similar limitations and are directed to the method and computer medium associated with the device of claim 1.
Regarding claims 2 and 14, Kang, Kerr, and Suemitsu disclose the device according to claim 1. Kang further discloses wherein the circuitry is further configured to receive quality information, from the terminal device, indicating a quality of the reference signal (para 0108 -- CQI sent by UE to base station).  
Regarding Claims 3 and 15, Kang, Kerr, and Suemitsu disclose the device according to claim 1. Kerr further discloses wherein the circuitry is further configured to determine whether a predetermined condition related to a variation over time of the weight set used by the base station (col 5, ln 15-20 -- optimizes signal based on pilot signal transmitted so that the signal is less than X degrees Y percent of the time (i.e. certain degree X during Y period)).
Regarding Claims 4 and 16, Kang, Kerr, and Suemitsu disclose the device according to claim 3. Kerr further discloses wherein the predetermined condition is a condition that a use frequency of the weight set be changed by the predetermined degree or more (col 5, ln 15-20 -- optimizes signal based on pilot signal transmitted so that the signal is less than X degrees Y percent of the time (i.e. certain degree X during Y period)).  
Regarding Claims 5 and 17, Kang, Kerr, and Suemitsu disclose the device according to claim 3. Although neither specifically discloses wherein the circuitry is further configured to not perform cell selection based on the quality information for a predetermined period after the predetermined condition is satisfied, these limitations are considered obvious over Suemitsu.  
In particular, Suemitsu discloses wherein the circuitry is further configured to not perform cell selection based on the quality information for a predetermined period after the predetermined condition is satisfied (para 0129 -- after condition to not handover met, maintains that condition for a certain period of time, para 0259 -- reception level (i.e. quality) can reach upper/lower limits (i.e. predetermined condition); Fig 25, para 0265 -- can use transmission rate to determine handover destination (as opposed to reception levels as described in previous citations)). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Kang and Kerr to include not performing cell selection for a predetermined period of time because such limitations are notoriously well known in the art and help prevent situations where a mobile station would toggle back and forth between two base stations repeatedly. Such limitations help to utilize network resources more efficiently in wireless networks thereby providing consumers with better service and also freeing up resources in the network for other users (see Suemitsu for example para 0067).
Regarding Claims 6 and 18, Kang, Kerr, and Suemitsu disclose the device according to claim 3. Suemitsu discloses wherein the predetermined condition is a condition that a use frequency of the weight sets for beamforming by the base station be equal to or greater than a predetermined frequency (para 0105 -- radio frequencies down converted to baseband frequency range; para 0107 -- data upconverted to specific radio frequencies). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Kang and Kerr to include the condition being a use frequency as disclosed by Suemitsu, because using different conditions for handover are notoriously well known in the art and commonly used. There are a limited number of conditions that may be used by one of ordinary skill in the art to prioritize handovers and therefore would have been obvious to try.
Regarding Claims 7 and 19, Kang, Kerr, and Suemitsu disclose the device according to claim 6. Suemitsu further discloses wherein the use frequency is an amount or a ratio of radio resources through which the base station transmits a signal using the weight set, and the predetermined frequency is a predetermined amount or ratio (para 0105 -- radio frequencies down converted to baseband frequency range; para 0107 -- data upconverted to specific radio frequencies; para 0230 -- considers increase of resources/transmission rate).  
Regarding Claim 8, Kang, Kerr, and Suemitsu disclose the device according to claim 3. Suemitsu further discloses wherein the reference signal is transmitted in a frequency band, and the predetermined condition is a condition related to the use of the weight set in the frequency band (para 0105 -- radio frequencies down converted to baseband frequency range; para 0107 -- data upconverted to specific radio frequencies; para 0207).  
Regarding Claim 9, Kang, Kerr, and Suemitsu disclose the device according to claim 1. Kang further discloses wherein the terminal device is connected to the base station or to a neighbor base station (para 0024).
Regarding Claim 10, Kang, Kerr, and Suemitsu disclose the device according to claim 1. Kang further discloses wherein the device is included in the base station (para 0005 -- it is clear from the description that the communication is between the UE and the base station, in order to reconfigure antennae directed to the UE; also see Fig 9), and the quality information is reported by the terminal device to the base station (para 0108 -- CQI sent by UE to base station). Suemitsu further discloses a cell is a target cell of a handover of the terminal device or a secondary cell of carrier aggregation for the terminal device (Fig. 1, 2 -- handover to another base station; para 0015 - handover; para 0316 -- target base station/cell).  
Regarding Claim 11, Kang, Kerr, and Suemitsu disclose the device according to claim 1. Although neither specifically discloses wherein the device is included in the terminal device, the Examiner takes Official Notice that it would have been obvious to include the device in the terminal device since mobile devices and base stations both have multiple antennas and also have the capabilities to optimize communications to and from each other. Therefore, at the time of the invention, it would have been obvious to include the device in either the base station or the mobile terminal as they are one of a limited number of components in which such a device may be placed.
Regarding Claim 12, Kang, Kerr, and Suemitsu disclose the device according to claim 10. Kang further discloses wherein the circuitry is further configured to control the base station, to which the terminal device is connected, to transmit a signal using the weight set, and control the base station to use the weight set to transmit a signal in limited radio resources (para 0042 -- base station communication with UE; para 0070 -- transmitting signal; para 0074 -- transmission of signal with a certain calculated weight set by the base station).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643